Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 01 March 2022, has been entered and the Remarks therein, filed 01 June 2022, are fully considered here.

Status of Claims
Claims 1, 5-14, 16-18 and 27-29 are pending.
Claims 1, 5-13 and 27-29 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups I and III. Election was made without traverse in the reply filed on 09 November 2021 to the Restriction/Election Office Action mailed 27 September 2021.
Claims 14 and 16-18 are rejected.
Claim 14 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/028330, 04/19/2018, which claims benefit of 62/487,676, 04/20/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 14 and 16-18 have the effective filing date of 20 April 2017.

Specification
	The objection to the disclosure, with regard to the Title containing unacceptable terminology, in the Non-Final Office Action mailed 01 March 2022, is withdrawn in view of Applicants' amendment to the specification received 01 June 2022.

Claim Objections
	The objections to Claims 15, 20, 21, 23 and 26, in the Non-Final Office Action mailed 01 March 2022, are withdrawn in view of Applicants' amendment received 01 June 2022, in which the cited claims were canceled.

Claim 14 is objected to because of the following informalities:
Claim 14 recites: “…, and wherein aquaculture is enhanced by one or more of the following: reduction in slime and/or pond scum in the aquaculture farm; reducing hydrogen sulfide and/or carbon dioxide concentration in the water of the aquaculture farm; reducing pond sludge at the bottom of a pond; and improving nutrient absorption in the digestive tract of a farmed aquatic animal”, which for the purpose of claim language consistency, should read: “…, and wherein aquaculture is enhanced by one or more of the following: reduction in slime and/or pond scum in the aquaculture farm; reduction in the hydrogen sulfide and/or carbon dioxide concentration in the water of the aquaculture farm; reduction in pond sludge at the bottom of a pond; and improvement in the nutrient absorption in the digestive tract of a farmed aquatic animal.”  Other language will be considered.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 19-26 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 01 March 2022, is withdrawn in view of Applicants’ amendment received 01 June 2022, in which the cited claims were canceled.

35 U.S.C. § 112(d)
The rejection of Claims 19-26 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Non-Final Office Action mailed 01 March 2022, is withdrawn in view of Applicants’ amendment received 01 June 2022, in which the cited claims were canceled.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 14, 16 and 18-26 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by Awada et al., in the Non-Final Office Action mailed 01 March 2022, is withdrawn in view of Applicants’ amendment received 01 June 2022, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 14, 16 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Awada et al. (U.S. Patent Application Publication No. 2005/0266036 A1) in view of Price et al. ((2012) Carbo. Res. 348: 33-41).
[All references cited in the Non-Final Office Action mailed 01 March 2022.]

Awada et al. addresses some of the limitations of claim 14, and the limitations of claims 16 and 18.
Regarding claims 14 and 18, Awada et al. shows methods and compositions for the control of pests. More specifically, the present invention relates to microbial biosurfactants and biosurfactant-producing microbes used as agents for controlling pests (pg. 1, para. [0003]). In one aspect of the invention, fermentation broth or the purified biosurfactants, e.g., GLs (glycolipids), FLs (flavolipids), LPs (lipopeptides), etc., may be used to protect, at least, structures, aquatic systems, ponds, and fish aquariums by controlling harmful pests (pg. 2, para. [0023]). Microbial biosurfactants are compounds produced by variety of microorganisms including, at least, yeasts. Biosurfactants form an important class of secondary metabolites that occur in many microorganisms such as, at least, Candida species (C. albicans, C. rugosa, C. tropicalis, C. lipolytica, C. torulopsis) (pg. 1, para. [0011]). The presence of even a minute amount of biosurfactant as a biocontrol agent broadens the biocontrol spectrum against many pathogens, and reduces the frequency and cost of application of the biosurfactant (pg. 3, para. [0026]). Obtaining the biosurfactant from the fermentation broth can be performed in one of a variety of ways illustrated in FIG. 2. For instance, the fermentation broth can be obtained without requiring purification of the fermentation broth or extraction (pg. 7, para. [0077] and Fig. 2 [i.e., the unpurified fermentation broth necessarily contains inactivated biosurfactant-producing yeast at some level] [Claim 14- A method of enhancing aquaculture, which comprises applying a composition comprising an inactivated biosurfactant-producing yeast and/or one or more microbial growth by-products to an aquaculture farm comprising water; wherein aquaculture is enhanced by one or more of the following: reduction in slime and/or pond scum in the aquaculture farm; reducing hydrogen sulfide and/or carbon dioxide concentration m the water of the aquaculture farm; reducing pond sludge at the bottom of a pond; and improving nutrient absorption in the digestive tract of a farmed aquatic animal] [Claim 18- the aquaculture farm is a pond or aquarium]). 

It is noted that the limitations encompassing the aquaculture enhancement features with regard to claim 14 (i.e., reduction in slime and/or pond scum in the aquaculture farm; reducing hydrogen sulfide and/or carbon dioxide concentration m the water of the aquaculture farm; reducing pond sludge at the bottom of a pond; and improving nutrient absorption in the digestive tract of a farmed aquatic animal) are considered to be limitations which necessarily result from performance of the method of claim 14. That is, the limitations do not give meaning and purpose to the manipulative steps (MPEP 2111.04 (I)). MPEP 2111.04 (I) recites, in part: “…, the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Therefore, Awada et al. addresses those limitations of claim 14, because Awada et al. addresses some of the limitations of the claimed composition. 

Regarding claim 16, Awada et al. shows experiments conducted to study the effect of a biosurfactant (rhamnolipid) composition on the growth of algae, using a set of treatments at 0 (water control), 0.005, 0.01, 0.1 and 1% rhamnolipid concentrations. The water used in the experiment was collected from an algae infested pond. All rhamnolipid treatments did not support the growth of algae (pg. 6, para. [0072] [Claim 16- the composition is applied to the water of the aquaculture farm].

It is noted that Applicant explains the meaning of the relative term ‘enhancing’ within the context of the claimed subject matter. The specification recites: “As used herein, ‘improving’ or ‘enhancing’ aquaculture means improving the health and quality of fish cultivated in fish farms. Aquaculture enhancement can be achieved indirectly, for example, by improving the quality of the environment in which the fish are produced, or directly, for example, by providing nutritional and health benefits to the fish themselves. The subject methods and compositions are capable of, for example, improving water quality and clarity, increasing pathogenic defense and stimulating the growth of fish. In particular, compositions of the present invention can be used to clean water and surfaces within fish ponds and tanks, protect fish from infection or infestation, reduce carbon dioxide accumulation in water, or feed fish and improve nutrient absorption.” (originally-filed specification, pg. 20, lines 14-23).
That is, Applicant explains the terms in the context of the same relative term, ‘improving’, but provides examples to clarify the meaning of the term.
Therefore, claim 14 will be interpreted to mean, according to its broadest reasonable interpretation, that the recitation of the method step of claim 14 in the prior art, describes applicable prior art with regard to enhancing aquaculture. That is, the performance of the method step of claim 14 will necessarily result in enhancing aquaculture.

Awada et al. does not show: 1) the yeast is selected from Starmerella bombicola, Candida apicola. Pseudozyma aphidis, Wickerhamomyces anomalus, Pichia guilliermondii, and Pichia occidentalis [Claim 14].

Price et al. addresses some of the limitations of claim 14.
Price et al. teaches that production of renewable sources of surfactants is of great interest. Included in the glycolipid-type biosurfactants are sophorolipids from various Starmerella yeast species (pg. 33, column 1, para. 1 [nexus to Awada et al.] [glycolipid biosurfactants]). Twenty-six (26) strains representing 19 species of the yeast genus Starmerella were analyzed for sophorolipid production using a screen initially developed to identify rhamnolipids (pg. 33, column 2, para. 1 [nexus to Awada et al.] [rhamnolipid as glycolipid]). 
Regarding claim 14, five of the 19 species tested shows significant production of sophorolipids: Candida apicola, Starmerella bombicola, Candida riodocensis, Candida stellata, and a newly identified species of Candida, NRRL Y-27208 (pg. 33, column 1, para. 1 [Claim 14- Candida apicola, Starmerella bombicola]).
Sophorolipids have been previously identified (by NMR) in several Candida species, including Candida (Torulopsis) apicola and Candida (Torulopsis) bombicola (pg. 36, column 2, para. 1 [nexus to Awada et al.] [C. torulopsis]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of enhancing aquaculture, comprising applying a composition comprising an inactivated biosurfactant-producing yeast and/or one or more microbial by-products, as shown by Awada et al., by substituting the biosurfactant-producing yeast Candida torulopsis, shown by Awada et al., with the yeasts Candida apicola and/or Starmerella (Candida) bombicola [Claim 14], shown by Price et al., with a reasonable expectation of success, because Price et al. teaches that several species of yeast in the Starmerella clade (which include C. torulopsis and C. apicola species) all produce significant amounts of sophorolipid (glycolipid) biosurfactant. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the biosurfactant-producing yeast Candida torulopsis, shown by Awada et al., with the Candida apicola or Starmerella (Candida) bombicola yeast strains, shown by Price et al., with the reasonably predictable expectation that the strains would exhibit the same biosurfactant properties as those shown in the examples in Awada et al. (MPEP 2143 (I)(B)(3)).
One of ordinary skill in the art would have been motivated to have made that modification, because Price et al. teaches that the greatest yield of sophorolipids has been reported from Candida apicola and Starmerella bombicola (pg. 33, column 1, para. 1). That is, one of ordinary skill in the art would have been motivated to have substituted the C. torulopsis strain, shown by Awada et al., with the Candida apicola or Starmerella (Candida) bombicola yeast strains, shown by Price et al., in a biosurfactant composition comprising a biosurfactant-producing yeast in order to optimize said composition. That is, the biosurfactant composition would exhibit the highest level of sophorolipid activity compared to an equivalent amount of other yeast strains, thereby optimizing its efficacy as a biosurfactant composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over Awada et al. in view of Price et al., as applied to claims 14, 16 and 18 above, and further in view of Queensland Govt. ((2007) Guidelines aquaculture structures, pp. 1-40), and Dusane et al. ((2010) Colloids Surf. B: Biointerfaces 81: 242-248).
[Queensland Govt. and Dusane et al. cited in the Non-Final Office Action mailed 01 March 2022.]

Awada et al. in view of Price et al., as applied to claims 14, 16 and 18 above, do not show: 1) the composition is applied to surfaces within the aquaculture farm, said surfaces comprising walls and/or floors [Claim 17].

Queensland Govt. addresses some of the limitations of claim 17.
Regarding claim 17, Queensland Govt. teaches that the design of aquaculture developments should consider the characteristics of the site and surrounding environment to minimize the risk of environmental harm from unsatisfactory performance of containment structures (pg. 15, para. 5.1). It is critical to establish a positive cut-off between the embankment walls and the floor of the ponds. Typical design solutions involve ‘keying’ the walls into the compacted floor (pg. 15, para. 5.2.1 [Claim 17- surfaces of the aquaculture farm comprise walls and floors]).

Dusane et al. addresses the limitations of claim 17, by showing that rhamnolipids, as shown by Awada et al. and Price et al., control the attachment of pathogenic bacteria onto surfaces in marine water, as well as disrupting biofilm formation, by way of showing the obviousness of and providing motivation for, applying the claimed biosurfactant composition to the walls and/or floors within an aquaculture farm, as shown by Queensland Govt.
Dusane et al. teaches that biosurfactants of microbial origin are reported to have anti-adhesive and biofilm disruption abilities. In recent years, rhamnolipids have emerged as an important group of biosurfactants with several applications (pg. 242, column 1, para. 1 [nexus to Awada et al.] [the glycolipid rhamnolipid for use in aquaculture]). 
Regarding claim 17, the objective of the described study was to assess the effect of rhamnolipid on the adhesion and biofilm formation by a potent biofilm forming bacterium isolated from condenser material exposed to seawater. The biofilm forming bacterium (Bacillus pumilus) used in the present study was isolated from titanium surfaces exposed near the seawater intake point of Madras Atomic Power Station (MAPS) and characterized using 16S rRNA gene sequencing (pg. 243, column 1, para. 1). Biofilm formation by Bacillus pumilus was studied on pre-sterilized microscopic glass surfaces (pg. 243, column 2, para. 2). A surface, when exposed to seawater, is approached and colonized by microbial cells. They establish microcolonies with the help of sticky exopolymeric substances (EPS), which further facilitate association of other organisms. It is believed that the initial settlers known as primary colonizing bacteria have a significant role in the subsequent development of complex multi-species biofilm communities, which ultimately leads to biofouling on surfaces (pg. 244, column 2, para. 2). The attachment of B. pumilus to a glass surface was significantly inhibited (46–99%) at low concentrations of rhamnolipids, a class of glycolipid biosurfactants (pg. 246, column 1, para. 1 thru column 2, line 1).  Preformed biofilms of B. pumilus in polystyrene microtiter plates were disrupted up to the extent of 93% with rhamnolipids at a concentration of 100mM (Fig. 4B). The preformed biofilms were effectively removed at concentrations greater than the MIC values (pg. 246, column 2, para. 2 and Fig. 4B).

That is, Dusane et al. shows that the application of the rhamnolipid biosurfactant to surfaces exposed to seawater prevents and/or inhibits the adhesion of pathogenic bacteria via their production of biofilm on said surfaces.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of enhancing aquaculture, comprising applying a composition comprising an inactivated biosurfactant-producing yeast and/or one or more microbial by-products, as shown by Awada et al. in view of Price et al., as applied to claims 14, 16 and 18 above, by applying the (biosurfactant) composition to the walls and/or floors within the aquaculture farm [Claim 17], with a reasonable expectation of success, because Queensland Govt. shows that an aquaculture farm comprises walls and/or floors, and Dusane et al. shows that: 1) marine water environments are breeding grounds for pathogenic bacteria, such as Bacillus pumilus; 2) said pathogenic bacteria form biofilms on surfaces, such as glass and metal (titanium) exposed to marine water; and 3) rhamnolipids, a class of glycolipid biosurfactants, shown by Awada et al., not only inhibit B. pumilus from attaching to surfaces, but also disrupt biofilm already formed on said surfaces when applied as a composition (MPEP 2143 (I)(G)).
Therefore, one of ordinary skill in the art would have been motivated to have applied the biosurfactant composition, shown by Awada et al. and Price et al., to the walls and/or floors within an aquaculture farm, with the reasonably predictable expectation that said composition would improve the quality of the environment of the aquaculture farm and would prevent the aquatic animals being raised in the farm from a pathogenic bacterial infestation, thereby improving the health and quality of said aquatic animals (MPEP 2143 (I)(C)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 7-9, filed 01 June 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 7, para. 9 thru pg. 8, lines 1-5) that the Awada et al. reference does not teach or suggest application of a composition comprising an inactivated yeast selected from those now recited in claim 14. The Office Action argues that Price et al. remedy this defect. The Awada et al. reference does not teach a composition comprising inactivated cells and fermentation broth. The Office Action states that based on Figure 2, there are necessarily inactivated cells in the fermentation broth; however, this is not the same as positively inactivating all of the yeast cells in a way that does not alter the beneficial aspects of, e.g., the yeasts' cell walls. As described in Example 2 of the present Specification, one benefit of inactivation is the freeing up of nutritional components of the yeast cells for the purpose of enhancing the nutritional health of the farmed aquatic animal(s).
However, in response to Applicant, Applicant’s Example 2 describes that the inactivation process (performed via pasteurization) induces partial hydrolysis of cells and allows for freeing of some of the nutritional components therein (originally-filed specification, pg. 27, lines 25-33 thru pg. 28, lines 1-3). That is, there is no mention of the yeast cell walls having beneficial aspects. It is clear that the biosurfactant by-products produced by the yeast are released by partial cell hydrolysis in Applicant’s Example 2. In addition, Awada et al. shows, with regard to Figure 2, that in certain embodiments, the fermentation broth includes the biosurfactants at a suitable concentration without requiring purification or extraction (Awada et al., pg. 7, para. [0077]). Therefore, one of ordinary skill in the art would expect that an unpurified fermentation broth would contain inactivated (and activated) yeast cells, including partially hydrolyzed cells (as dead or dying cells), which, in turn, would release their biosurfactant products into the surrounding fermentation broth. Applicant’s statement that this is not the same as positively inactivating all of the yeast cells in a way that does not alter the beneficial aspects of, e.g., yeasts’ cell walls, appears to be opinion evidence. It is well known that the statements which are not supported by accompanying reference documents or scientific data are considered to be opinion evidence of the author (MPEP 716.01 (c)(III)).

	2. Applicant remarks (pg. 8, para. 1-3) that the Awada et al. reference is specific to pesticidal compositions; it does not teach or suggest reducing slime and/or pond scum, reducing hydrogen sulfide and/or carbon dioxide concentration, reducing pond sludge, and/or improving nutrient absorption in farmed aquatic animals. Thus, there would be no motivation to apply the teachings of Awada et al. to the present invention. The Pearce reference does not remedy the defects of Awada et al., which fails to teach the application of a composition comprising inactivated yeast cells and fermentation broth. Additionally, Pearce et al. do not teach any applications for sophorolipids in aquaculture, and therefore do not remedy the other defects of Awada et al.
	However, in response to Applicant, Awada et al. shows the use of microbial (biosurfactant) growth by-products to control “pests”, including pathogenic microorganisms. Awada et al. does show that the yeast which can be used for the extraction of said biosurfactants include Candida species, which encompasses the Candida apicola microbe cited in instant claim 14. As noted, above in the 103 rejection, the “reducing” and “improving” limitations would (inherently) result from applying the claimed composition comprising an inactivated biosurfactant-producing yeast and one or more of its microbial growth by-products to an aquaculture farm. Awada et al. teaches that one of these types of biosurfactant microbial growth by-products is rhamnolipid, which Applicant describes as one of the types of biosurfactants that may be used in the claimed method (originally-filed specification, pg. 18, lines 16-19). In addition, Applicant does not show any working examples which demonstrate that the claimed composition reduces slime and/or pond scum, reduces hydrogen sulfide and/or carbon dioxide concentration, reduces pond sludge, and/or improves nutrient absorption in farmed aquatic animals. In addition, the reference of Pearce et al. was nor is cited in the previous or current Office Actions, respectively.

	3. Applicant remarks (pg. 9, para. 1-2) that, with regard to dependent claim 17, that the deficiencies of Awada et al. are discussed above. The Office Action acknowledges that Awada et al. also do not teach or suggest the application of the claimed composition to the surfaces within an aquaculture farm. The Queensland Govt. document is cited simply as showing that an aquaculture farm comprises walls and/or floors. Additionally, the Dusane et al. reference is cited as teaching the disruption of biofilm on marine surfaces using rhamnolipids. The presently claimed invention does not relate to isolated biosurfactants for the disruption of bacterial biofilms or the control of pathogenic microorganisms in marine environments. Furthermore, Dusane et al. do not teach application of a composition comprising inactivated yeasts and fermentation broth to the surfaces and thus do not remedy the defects of Awada et al.
	However, in response to Applicant, on the contrary, Applicant’s specification describes the microbe-based compositions as including microbes in a biofilm form (spec., pg. 6, lines 14-19); and states that “…, biosurfactants produced according to the subject invention can inhibit microbial adhesion to a variety of surfaces, prevent the formation of biofilms, and can have powerful emulsifying and demulsifying properties. Additionally, biosurfactants are capable of reducing surface and interfacial tension of water in, for example, fish farms and aquariums” (spec., pg. 11, lines 7-11). In addition, the specification recites: “…, the subject invention can be used to prevent infestations of pathogens and parasites,…The microbe-based composition of the subject invention can be applied, for example, to the water or surfaces within a fish farm, where the composition's antibacterial, antifungal, antiviral, anti-parasitic and anti-adhesive properties prevent fish from becoming inoculated with a variety of diseases known to cause fish illness or mortality, as well as prevent infestations of disease-causing organisms within the environment of the fish farm” (spec., pg. 22, lines 22-28). 
In addition, it is well known that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the reference of Dusane et al., while it does not teach application of a composition comprising inactivated yeasts and fermentation broth to the surfaces, does show that the application of a rhamnolipid biosurfactant to surfaces exposed to seawater prevents and/or inhibits the adhesion of pathogenic bacteria via their production of biofilm on said surfaces. Therefore, the information, shown by Dusane et al., is relevant to the claimed method of enhancing aquaculture and, therefore, can be directly applied to the references of Awada et al. and Price et al. so as to show enhancement of aquaculture, specifically by applying the composition to surfaces within the aquaculture farm, per instant claim 17.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631